UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-04529) Exact name of registrant as specified in charter: Putnam Michigan Tax Exempt Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, 2010 Date of reporting period: June 1, 2009  November 30, 2009 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: A BALANCED APPROACH Since 1937, when George Putnam created a diverse mix of stocks and bonds in a single, professionally managed portfolio, Putnam has championed the balanced approach. A WORLD OF INVESTING Today, we offer investors a world of equity, fixed-income, multi-asset, and absolute-return portfolios to suit a range of financial goals. A COMMITMENT TO EXCELLENCE Our portfolio managers seek superior results over time, backed by original, fundamental research on a global scale. We believe in the value of experienced financial advice, in providing exemplary service, and in putting clients first in all we do. Putnam Michigan Tax Exempt Income Fund Semiannual report 11 | 30 | 09 Message from the Trustees 2 About the fund 4 Performance snapshot 6 Interview with your funds portfolio manager 7 Your funds performance 11 Your funds expenses 13 Terms and definitions 15 Trustee approval of management contract 16 Other information for shareholders 27 Financial statements 28 Shareholder meeting results 46 Message from the Trustees Dear Fellow Shareholder: As we enter 2010, investors have many reasons to feel a sense of renewal. The stock markets meteoric rise in the past several months has helped repair some of the damage that investors portfolios incurred during the downturn. Looking forward to the new year, we believe optimism is still warranted. Tangible evidence of recovery has emerged across the real economy and in corporate profits. As economic activity and investor confidence continue to improve, financial markets should remain on their recent path of stabilization. Many of the deep issues that plagued markets in 2008 remain present, however, and future prospects for the economy and markets are far from certain. Time-tested investment principles such as diversification, asset allocation, and a long-term perspective apply now more thanever. We are pleased to report that many Putnam mutual funds have delivered very strong and competitive results over the past several months. This performance reflects the intense efforts of an investment team infused with a determination to excel and strengthened by the arrival of several senior portfolio managers, research analysts, and traders. 2 We would like to thank all shareholders who took the time to vote by proxy on a number of issues, including shareholder-friendly management fee changes, at this past falls Putnam Funds shareholder meetings. We also would like to take this opportunity to welcome new shareholders to the fund and to thank all our investors for your continued confidence in Putnam. About the fund Seeking a high level of tax-free income for Michigan investors Municipal bonds finance important public projects such as schools, roads, and hospitals, and can help investors keep more of their investment income. Municipal bonds are typically issued by states and local municipalities to raise funds for building and maintaining public facilities, and they offer income that is generally exempt from federal income tax. For residents of the state where the bond is issued, income is typically exempt from state and local income taxes. While the stated yields on municipal bonds are usually lower than those on taxable bonds, state tax exemption is a powerful advantage because state income tax can erode investment income significantly. And the sheer size of the Michigan municipal bond market  it is among the larger and more diverse markets in the country  provides a wide array of investment opportunities. Putnam Michigan Tax Exempt Income Fund seeks to capitalize on investment opportunities in Michigan by investing in bonds across a range of market sectors. The fund also combines bonds of differing credit quality to increase income potential. In addition to investing in high-quality bonds, the funds managers allocate a smaller portion of the portfolio to lower-rated bonds, which may offer higher income in return for more risk. When deciding whether to invest in a bond, the funds managers consider the risks involved  including credit risk, interest-rate risk, and the risk that the bond will be prepaid. The managers are backed by the resources of Putnams fixed-income organization, in which municipal bond analysts are grouped into sector teams and conduct ongoing, rigorous research. Once a bond has been purchased, the managers continue to monitor developments that affect the bond market, the sector, and the issuer of the bond. The goal of the funds in-depth research and active management is to stay a step ahead of the industry and pinpoint opportunities forinvestors. Consider these risks before investing: The fund invests in fewer issuers or concentrates its investments by region or sector, and involves more risk than a fund that invests more broadly. Capital gains, if any, are taxable for federal and, in most cases, state purposes. For some investors, investment income may be subject to the federal alternative minimum tax. Tax-free funds may not be suitable for IRAs and other non-taxable accounts. Please consult with your tax advisor for more information. Mutual funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Understanding tax-equivalent yield To understand the value of tax-free income, it is helpful to compare a municipal bonds yield with the tax- equivalent yield  the before-tax yield that must be offered by a taxable bond in order to equal the municipal bonds yield after taxes. How to calculate tax-equivalent yield: The tax-equivalent yield equals the municipal bonds yield divided by one minus the tax rate. For example, if a municipal bonds yield is 5%, then its tax-equivalent yield is 7.7%, assuming the maximum 35% federal tax rate for 2009. Results for investors subject to lower tax rates would not be as advantageous. Municipal bonds may finance a range of projects in your community and thus play a key role in its development. Performance snapshot Average annual total return (%) comparison as of 11/30/09 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 7 and 1113 for additional performance information. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. A 1% short-term trading fee may apply. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. 6 Interview with your funds portfolio manager Thalia Meehan Thalia, the municipal bond market has experienced volatility recently. How did the market and the fund perform over the past six months? For the six months ended November 30, 2009, Putnam Michigan Tax Exempt Income Fund returned 4.53%, lagging the 5.65% average return of its peer group, the Lipper Michigan Municipal Debt Funds. The fund also slightly underperformed its broader benchmark, the Barclays Capital Municipal Bond Index, which returned 4.75% over the same period. The period can be divided into two parts the first three months saw a steady recovery, followed by a more volatile second half. September was an exceptional month for municipal bonds, as investors sought better returns than the near-zero yields offered by money market mutual funds and other short-term investments. In October, the municipal bond market sold off steeply as demand had pushed down yields [when bond prices rise, their yields fall] and investors sought to lock in profits. By the end of the period, however, stability had returned. Build America Bonds received a fair amount of attention during the period. What effect have these bonds had on the market? Build America Bonds, or BABs, aretaxable securities issued by state and local governments. Typically, the issuer receives a subsidy direct from the U.S. Treasury to cover Broad market index and fund performance This comparison shows your funds performance in the context of broad market indexes for the sixmonths ended 11/30/09. See page 6 and pages 1113 for additional fund performance information. Index descriptions can be found on page 15. 7 35% of the interest payments. This financing alternative has been quite attractive to municipal issuers, allowing them to access a broader base of buyers for their bonds. The net effect for the tax-exempt bond market has been positive as the supply of longer-maturity, high-grade tax-exempt bonds has decreased. It has been quite a successful program for issuers, and by the end of November, roughly $60 billion worth of BABs was on the market. What changes did you make to the funds positioning during the period? At the beginning of 2009, municipal bonds across the board looked extremely undervalued by historical standards. When investors reentered the market and prices recovered, it led to narrower pockets of opportunity in certain undervalued segments of the market, particularly in lower-rated municipal bonds. During the semiannual period, we sought to take advantage of those opportunities by adding Baa-rated bonds, which on the whole were offering yields significantly higher than average. This proved to be beneficial, as the Baa-rated segment went on to deliver by far the biggest gains over the past six months, with holdings in that segment driving the bulk of the fundsreturns. Which holdings helped fund performance? Our position in Michigan Tobacco Settlement Finance Authority revenue bonds posted strong returns. To give some background, state tobacco bonds are funded with revenue stemming from a legal agreement that exempted tobacco companies from health-related lawsuits in exchange for annual payments, in perpetuity, to the states to cover tobacco-related health-care costs. Often, these bonds have higher yields than other issues of comparable quality and, in general, tobacco bonds are some of the largest and most liquid Baa-rated municipal bonds on the market. When investors sought Credit qualities are shown as a percentage of portfolio value as of 11/30/09. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds not rated by Moodys but considered by Putnam Management to be of comparable quality. Ratings will vary over time. 8 out high-quality securities earlier in 2009, tobacco bonds were some of the easiest positions to exit, and sold off dramatically. As the market recovered, the funds position in Michigan Tobacco Settlement bonds rallied sharply, and was among the top contributors. 
